DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed September 13, 2022 in response to the Office Action of June 13, 2022 is acknowledged and has been entered.  Claims 1, 5, 34, 35, 37, 38, 42, 47-50, 52, 53, and 55 have been amended, claims 2, 3, 6-8, 10-14, 16-19, 24-25, 28, 32, 33, 36, 39, 40, 42-44, and 46 have been cancelled, and claims 56-62 are new. 
2.	Claims 1, 4, 5, 9, 15, 20-23, 26, 27, 29-31, 34, 35, 37, 38, 41, 45, and 47-62 are pending.
3.	 Claims 23, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
4.	Claims 1, 4, 5, 9, 15, 20-22, 26, 27, 29-31, 34, 35, 41, 45, and 47-62 are currently under consideration as drawn to the elected species.
5.	Applicant’s amendments, arguments and evidence presented in the response of September 13, 2022 have overcome the rejections of the Office Action of Office Action of June 13, 2022, which are hereby withdrawn. 

New Grounds of Rejection
Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed Applications 62/582,270 and 62/460,612 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
Examiner has established a priority date of February 16, 2018 for claims 4, 20, 45, 49, 51, 52, 54 and 55 because the claims as currently constituted recite a BCMA-specific nanobody, CD4- CD8-double negative T cell, and a multi-specific BCMA CAR and a review of the parent Applications 62/582,270 and 62/460,612 does not reveal support for the claimed limitations.  
Examiner has established a priority date of November 06, 2017 for claim 5 because the claim as currently constituted recites a BCMA-specific antigen-binding portion from BCMA antibody J22.9-xi, 110D5-3, A7D12.2, 13C2, 17A5, 83A10, 13A4, 13D2, 14B11, 14E1, 29B11, 29F3, 13A7, CA7, SG1, S307118G03, S332121F02, S332126E04, S322110D07, S336105A07, S335115G01, S335122F05, ET140-3, ET140-24, ET140-37, ET140-40, ET140-54, TBL-CLN1, C4.E2.1, Vicky-1, pSCHLI333, pSCHLI372, or pSCHLI373 and a review of the parent Application 62/460,612 does not reveal support for the claimed limitations.  
Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claims 1, 9, 15, 21-22, 26, 27, 29-31, 34, 35, 41, 47, 48, 50, 53, and 56-62 have a priority date of February 17, 2017 based on the disclosure of Application 62/460,612.

Drawings
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 8B. See p. 12-lines 13-16.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 4, 5, 20, 45, 49, 51, 52, 54 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/201056 A1 (Daley et al. Nov. 01, 2018, IDS). “Daley”
Daley teaches treating multiple myelomas with an anti-BCMA CAR expressing T cell and a gamma secretase inhibitor.  See abstract,  claims 2-5, and 46-50, p. 301-lines 5-20, and Figure 9D. 
Daley teaches the  anti-BCMA CAR comprises an anti-BCMA binding domain, a transmembrane domain, and intracellular signaling domain.  Seep. 3-lines 28-3 and p. 9-lines 20-25.  
Daley teaches the  BCMA binding domain is a scFv.  See p. 10-lines 11-17. 
	Daley teaches that the transmembrane will comprise hydrophobic residues.  See p. 175-lines 19-21. 
Daley teaches that using the C11D5.3 antigen binding domain as the BCMA CAR antigen binding domain.  See p. 99-line 25 to p. 100-line 10. 
Daley teaches using CD4+ and/or CD8+ T cells.  See p. 212-line 37 to p. 213-line 35. 
 Daley teaches using multi-specific binding domains for the CAR.  See p. 24-lines 12-23 and pp. 169-171. 
Daley teaches administering a first dose of a gamma secretase inhibitor followed by administration of the BCMA CAR T cell.  See p. 14-lines 18-22 and claim 52. 
Daley teaches administering a first dose of the BCMA CAR T cell followed by administration of a gamma secretase inhibitor.  See p. 14-lines 18-22 and claim 53. 
Daley teaches the BCMA CAR comprises a CD3-zeta signaling domain and cytoplasmic signaling domains from 4-1BB and/or CD28.   See p. 21-lines 27-33. 
Conclusion
8.	Claim(s) 4, 5, 20, 45, 49, 51, 52, 54 and 55 are rejected. Claims 61 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1, 9, 15, 21-22, 26, 27, 29-31, 34, 35, 41, 47, 48, 50, 53, and 56-60 are allowed.
9.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 22, 2022 and Applicant's amendment prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  .  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642